Title: Bernard Peyton to Thomas Jefferson, 10 October 1816
From: Peyton, Bernard
To: Jefferson, Thomas


          
            My Dear sir,
            Richmond 10 October 1816
          
          I have just returned to this City and established myself permanently in business, where I am always to be found, and shall be ever happy to serve you and your good family in any possible way—your commands shall at all times be executed with promptitude, and to the best of my judgment should you think proper to favor me with them.—Be pleased to make this known to the different branches of your family with my affectionate regards—for yourself sir accept assurances of the high respect and esteem of:
          
            Your Very Obd: Hub: Servt:
            Bernard Peyton
          
        